DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 5/4/2020 for application number 16/761,274. The Office acknowledges receipt of the following: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-17 and 23 are presented for examination.
	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “feedback module configured to receive” in claims 1 and 11 and “physical input interface configured to receive” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is a method claim that recites, “providing a behavior capture device that comprises …” It is unclear what a step of “providing” an apparatus means. It is unclear what actions would constitute “providing” an apparatus and when the “providing” would happen (i.e., would the device be “provided” upon being manufactured, when on sale and available to a user, when actually purchased by a user, when received by a user, etc.). The Examiner notes that while it may be permissible to recite structure in the preamble of a method claim such that the claim is clearly limited to practicing the method on the requisite structure, see Microprocessor Enhancement Corp. v. Tex. Instruments Inc., 520 F.3d 1367, 1374-75 (Fed. Cir. 2008), a claim is indefinite when it claims both an apparatus and method steps of using an apparatus, see MPEP § 2173.05(p). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-8, 10-12, 14-17, and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Darmour et al. (Pub. No. 2018/0033330). 

In reference to claim 1, Darmour discloses a handheld or wearable behaviour capture device (wearable behavior recording device, para. 0053) comprising: a physical input interface configured to receive input from a user related to the user's behavior (craving input actuator, i.e. button, receives input relating to the user’s craving, para. 0051, 53, 83-84), and to generate user input data (button press generates input data about how the button was pressed, para. 0083-84); a processor configured to: receive the user input data; determine if the user input data corresponds to a plurality of predetermined identifiers (input data is correlated to one of a plurality if craving intensities, see fig. 13B and para. 0083-84); and generate feedback data; and a feedback module configured to receive the feedback data from the processor and to provide feedback to the user (visual or haptic feedback is provided to the user in response to the craving input, para. 0063-64, 0075, 82-83).
In reference to claim 2, Darmour discloses a device as claimed in claim 1 and further comprising memory, wherein the processor is further configured to store a bookmark record in the memory in response to determining that the user input data corresponds to one of the predetermined identifiers (in response to input data corresponding to a craving intensity, a craving is stored, para. 0066, 83-84, 0090).
In reference to claim 4, Darmour discloses a device as claimed in claim 2, wherein the record includes the predetermined identifier and one or more of a time, a duration, an amount of pressure and a location of the user input (time, duration, location, para. 0062, 0090).
In reference to claim 5, Darmour discloses a device as claimed in claim 1, wherein the predetermined identifier is a pattern corresponding to a plurality of distinct user inputs of predetermined duration (craving intensities are patterns of a number of inputs of a duration, see fig. 13B, para. 0083-84).
In reference to claim 6, Darmour discloses a device as claimed in a claim 1, wherein the feedback module comprises one or more of a haptic feedback motor, a display and illumination means (haptic feedback motor, para. 0063-64, 0075, 82-83).
In reference to claim 7, Darmour discloses a device as claimed in claim 1, wherein the physical input interface is chosen from one or more of a force sensor, a pressure sensor, a push button and a switch configured to detect one or both of a force or a pressure applied to the physical input interface (button that can detect how “firmly vs. gently” the button is pressed, which is detection of a force or pressure, para. 0084).
In reference to claim 8, Darmour discloses a device as claimed in claim 1, further comprising sensing means configured to generate sensing data indicative of the orientation and acceleration forces applied to the behaviour capture device (inertial sensors and accelerometers, para. 0084).
In reference to claim 10, Darmour discloses a device as claimed in claim 1, further comprising a transceiver (Bluetooth radio, para. 0069, fig. 3).

In reference to claim 11, Darmour discloses a handheld or wearable behaviour capture device (wearable behavior recording device, para. 0053) comprising: a resiliently deformable input interface for generating user input data (craving input actuator, i.e. button, receives input relating to the user’s craving and generates input data, para. 0051, 53, 83-84); a processor configured to: receive the user input data from the input interface (input data is correlated to one of a plurality if craving intensities, see fig. 13B and para. 0083-84); generate feedback data; and a feedback module configured to receive the feedback data from the processor and to provide feedback to the user 
In reference to claim 12, Darmour discloses device as claimed in claim 11 and further comprising memory, wherein the processor stores a bookmark record in the memory in response to determining that the user input data corresponds to a predetermined identifier (in response to input data corresponding to a craving intensity, a craving is stored, para. 0066, 83-84, 0090).
In reference to claim 14, Darmour discloses a device as claimed in claim 12, wherein the record includes one or more of an amount of pressure, time, duration, intensity and location of the user input (time, duration, location, para. 0062, 0090).
In reference to claim 15, Darmour discloses a device as claimed in claim 11, wherein the predetermined identifier corresponds to a plurality of distinct user inputs of predetermined duration (craving intensities are patterns of a number of inputs of a duration, see fig. 13B, para. 0083-84).
In reference to claim 16, Darmour discloses a device as claimed in claim 11, wherein the feedback module comprises one or more of a haptic feedback motor, a display and illumination means (haptic feedback motor, para. 0063-64, 0075, 82-83).
In reference to claim 17, Darmour discloses a device as claimed in claim 11, wherein the input interface is chosen from one or more of a force sensor, a pressure sensor, a push button and a switch configured to detect one or both of a force or a pressure applied to the input interface (button that can detect how “firmly vs. gently” the button is pressed, which is detection of a force or pressure, para. 0084).

In reference to claim 23, Darmour discloses a method (para. 0008) for behaviour capture comprising: providing a behaviour capture device (wearable behavior recording device, para. 0053) that comprises a physical input interface configured to receive input from a user related to the user's behaviour, and to generate user input data; a processor configured to: receive the user input data; determine if the user input data corresponds to a plurality of predetermined identifiers; and generate feedback data; and a feedback module configured to receive the feedback data from the processor and to provide feedback to the user (see rejection of apparatus in claim 1 above); receiving at the input interface an input from a user related to the user's behaviour (craving input actuator, i.e. button, receives input relating to the user’s craving, para. 0051, 53, 83-84) and generating user input data (button press generates input data about how the button was pressed, para. 0083-84); receiving the user input data at the processor; determining at the processor if the user input data corresponds to one of a plurality of predetermined identifiers (input data is correlated to one of a plurality if craving intensities, see fig. 13B and para. 0083-84); generating at the processor feedback data; providing the feedback data to the feedback module; and the feedback module providing feedback to the user (visual or haptic feedback is provided to the user in response to the craving input, para. 0063-64, 0075, 82-83).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darmour et al. (Pub. No. 2018/0033330) in view of Ohki et al. (Pub. No. 2011/0320949).

In reference to claim 3, Darmour does not explicitly teach a device as claimed in claim 1, wherein the processor is further configured to store a non-bookmark record in the memory in response to determining that the user input data does not correspond to one of the predetermined identifiers.
Ohki teaches a device as claimed in claim 1, wherein the processor is further configured to store a non-bookmark record in the memory in response to determining that the user input data does not correspond to one of the predetermined identifiers (if input is not recognized, the failure is logged, para. 0093).

One of ordinary skill in the art would have been motivated to modify the storing of Darmour to include the storing in response to input not matching of Ohki because it would allow the device to help the user correct the gestures if they are not being recognized (Ohki, para. 0093).

In reference to claim 13, Darmour does not explicitly teach a device as claimed in claim 11, wherein the processor is further configured to store a non-bookmark record in the memory in response to determining that the user input data does not correspond to a predetermined identifier.
Ohki teaches a device as claimed in claim 11, wherein the processor is further configured to store a non-bookmark record in the memory in response to determining that the user input data does not correspond to a predetermined identifier (if input is not recognized, the failure is logged, para. 0093).
It would have been obvious to one of ordinary skill in art, having the teachings of Darmour and Ohki before the earliest effective filing date, to modify the storing as disclosed by Darmour to include storing in response to input not matching as taught by Ohki.
One of ordinary skill in the art would have been motivated to modify the storing of Darmour to include the storing in response to input not matching of Ohki because it would allow the device to help the user correct the gestures if they are not being recognized (Ohki, para. 0093).

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darmour et al. (Pub. No. 2018/0033330).

In reference to claim 9, Darmour teaches a device [as claimed in claim 1, further] comprising a GNSS receiver (Darmour, in a separate embodiment, teaches a mobile device with a GPS receiver, para. 0088 and fig. 16).
It would be obvious to modify the wearable device as taught by Darmour to include the GPS receiver as taught by Darmour in a different embodiment. 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date because Darmour explicitly suggests that components of the disclosed embodiments can be rearranged (para. 0095-96), and it is the simple combination of known prior art elements (the wearable and GPS sensor), that when combined would function in the same way as they do separately, and would predictably result in the wearable having a GPS sensor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chalas (2018/0144100) which teaches collecting user health data in response to user input requesting a tagging event at a wearable device, see fig. 2; Gibson (2016/0019283) which teaches users tagging received health data; Fletcher (2011/0004072) which teaches a wearable device that communicates with a mobile device for monitoring user’s emotions, see fig. 10; Moore (2013/0063364) which teaches a pressure-sensitive touch detection; and Dobson (2021/0121136), which does predate the earliest effective filing date of this application but discloses similar subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T CHIUSANO/Examiner, Art Unit 2174